  Case 15-41343         Doc 81      Filed 04/10/19 Entered 04/10/19 14:28:38                Desc Main
                                       Document Page 1 of 2


                              UNITED STATES BANKRUPTCY COURT
                                NORTHERN DISTRICT OF ILLINOIS
                                      EASTERN DIVISION


IN RE:                                          CASE NO. 15 B 41343
                                                CHAPTER 13
ANITA R TAYLOR
                                                JUDGE CAROL A DOYLE

         DEBTOR                                 NOTICE OF FINAL CURE PAYMENT


Pursuant to Federal Rule of Bankruptcy Procedure 3002.1(f), the Chapter 13 Trustee, TOM VAUGHN
files this Notice of Final Cure Payment. The amount required to cure the default in the claim listed
below has been paid in full.

Name of Creditor: DITECH FINANCIAL



Final Cure Amount

Court   Claim       Account                                   Claim            Claim        Amount
Claim # ID          Number                                    Asserted         Allowed      Paid

22         53       XXXXXX                                    $1,146.40        $1,146.40    $1,146.40

Total Amount Paid by Trustee                                                                $1,146.40


Monthly Ongoing Mortgage Payment

Mortgage is Paid:

     Through the Chapter 13 Conduit                   X Direct by the Debtor


Within 21 days of the service of the Notice of Final Cure Payment, the creditor MUST file and serve a
Statement as a supplement to the holder’s proof of claim on the Debtor, Debtor's Counsel and the
Chapter 13 Trustee, pursuant to Fed.R.Bank.P.3002.1(g), indicating 1) whether it agrees that the Debtor
has paid in full the amount required to cure the default on the claim; and 2) whether the Debtor is
otherwise current on all payments consistent with 11 U.S.C. § 1322(b)(5).

The statement shall itemize the required cure or post-petition amounts, if any, that the holder contends
remain unpaid as of the date of the statement. The statement shall be filed as a supplement to the
holder’s proof of claim and is not subject to Rule 3001(f). Failure to notify may result in sanctions.
  Case 15-41343        Doc 81      Filed 04/10/19 Entered 04/10/19 14:28:38              Desc Main
                                      Document Page 2 of 2


                                                                             CASE NO. 15-41343-CAD


                                    CERTIFICATE OF SERVICE

I certify under penalty of perjury that this office caused a copy of this notice to be delivered to the
persons named above by U.S. mail at 55 E. MONROE STREET, SUITE 3850, CHICAGO, IL 60603 or
by the methods indicated on this 10th day of April, 2019.


Debtor:                                         Attorney:
ANITA R TAYLOR                                  STAHULAK & ASSOC
PO BOX 42690                                    53 W JACKSON BLVD # 652
EVERGREEN PARK, IL 60805                        CHICAGO, IL 60604
                                                via Clerk's ECF noticing procedures

Creditor:                                       Mortgage Creditor:
DITECH FINANCIAL                                AMERICAN HOME MORTGAGE
PO BOX 0049                                     SVC INC
PALATINE, IL 60055-0049                         1525 S BELTLINE RD
                                                COPPELL, TX 75019

Mortgage Creditor:                              Mortgage Creditor:
BANK OF AMERICA                                 NATIONSTAR MORTGAGE
PO BOX 660933                                   % ALDRIDGE PITE
DALLAS, TX 75266-0933                           4375 JUTLAND DR
                                                PO BOX 17933
                                                SAN DIEGO, CA 92177-0933

Mortgage Creditor:                              Mortgage Creditor:
MANLEY DEAS KOCHALSKI LLC                       SHAPIRO KREISMAN & ASSOC LLC
PO BOX 165028                                   2121 WAUKEGAN RD #301
COLUMBUS, OH 43216-5028                         BANNOCKBURN, IL 60015

Creditor:
DITECH FINANCIAL
PO BOX 6154
RAPID CITY, SD 57709-6154

ELECTRONIC SERVICE - United States Trustee


Date: April 10, 2019                                         /s/ TOM VAUGHN
                                                             TOM VAUGHN
                                                             CHAPTER 13 TRUSTEE
                                                             55 E. MONROE STREET, SUITE 3850
                                                             CHICAGO, IL 60603
